Per Curiam.
The defendant administratrix of the estate of William Smith appeals from the judgment of the trial court dismissing her counterclaim.
Our study of the record, transcripts and briefs, along with our review of applicable law, fails to disclose that the trial court abused its discretion in concluding that the defendant’s counterclaim presented substantially different issues of fact and law. Nor does our study show that separate trials would require almost no duplication of effort. See, e.g., Conservation Commission v. Price, 193 Conn. 414, 433, 479 A.2d 187 (1984); Wallingford v. Glen Valley Associates, Inc., 190 Conn. 158, 161, 459 A.2d 525 (1983); Jackson v. Conland, 171 Conn. 161, 166-67, 368 A.2d 3 (1976).
There is no error.